Citation Nr: 0012836	
Decision Date: 05/15/00    Archive Date: 05/22/00

DOCKET NO.  94-16 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina




THE ISSUE

Entitlement to service connection for claimed post-traumatic 
stress disorder (PTSD).  




REPRESENTATION

Appellant represented by:	The American Legion







WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from June 1965 to December 
1968.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 1994 rating decision by the RO.  

The veteran testified at a personal hearing before a Hearing 
Officer at the RO in June 1994.  

The case was remanded by the Board to the RO in October 1997 
and March 1998.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  The veteran is not shown to have had combat with the 
enemy in connection with his service in the Republic of 
Vietnam.  

3.  The veteran is not shown to have experienced a claimed 
stressor during his period of active service so as to support 
a clear diagnosis of PTSD.  



CONCLUSION OF LAW

The veteran is not shown to have PTSD due to disease or 
injury which was incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5107, 7104 (West 1991 & Supp. 1999); 38 
C.F.R. §§ 3.303, 3.304 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation, and thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  There is medical evidence of PTSD due to 
incidents described by the veteran, which are presumed 
credible for determining well groundedness.  King v. Brown, 5 
Vet. App. 19, 21 (1993).  

When a veteran submits a well-grounded claim, VA must assist 
him in developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  The Board is satisfied that all 
available relevant evidence has been obtained regarding the 
veteran's claim, and that no further assistance to the 
veteran is required to comply with 38 U.S.C.A. § 5107(a) 
(West 1991).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303 (1999).  Service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1999).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (1999).  

The United States Court of Appeals for Veterans Claims 
(Court), citing 38 C.F.R. § 3.304(f), has discussed the three 
requisite elements for eligibility for service connection for 
PTSD: (1) A current, clear medical diagnosis of PTSD 
(presumed to include the adequacy of the PTSD symptomatology 
and the sufficiency of a claimed in-service stressor); (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed in-service stressor.  Cohen v. Brown, 10 Vet. App. 
128 (1997).  

Where it is determined that the veteran was engaged in combat 
with the enemy and the claimed stressors are related to such 
combat, the veteran's lay testimony regarding claimed 
stressors must be accepted as conclusive as to their 
occurrence and no further development for corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be satisfactory and consistent with the 
circumstances, conditions, or hardships of such service.  38 
U.S.C.A. § 1154(b) (West 1991 & Supp. 1999).  

The Board notes that a medical diagnosis of PTSD (element 1) 
has been rendered in this case.  Furthermore, the diagnosis 
of PTSD is based on stressor events related to his service in 
the Republic of Vietnam as recounted by the veteran (element 
3).  However, the RO has not been able to verify the alleged 
stressors as reported by the veteran in connection with the 
claim so as to support a clear diagnosis of PTSD.  Thus, the 
Board's analysis must address the second element discussed in 
Cohen; that is, whether the in-service stressors actually are 
shown to have occurred.  

The veteran contends that he has PTSD due to service with the 
Air Force in the Republic of Vietnam.  He asserts that an Air 
Crewman Watkins, a dog handler and an acquaintance in 
Vietnam, committed suicide during service in May 1967.  The 
veteran also has made a general assertion that he knew many 
soldiers who had been killed or wounded in Vietnam, but could 
not recall any names.  The veteran also has reported that he 
had guarded a tank farm from time to time and had often 
become frightened that a mortar round would hit and kill him.  

During his personal hearing at the RO in June 1994, the 
veteran testified that he had been shot at as a perimeter 
guard and had witnessed rocket attacks outside the perimeter 
of his air base, but that none of them had actually struck 
the base.  He also indicated during the hearing that he had 
not participated in combat patrolling outside the base.  

In connection with the July 1999 VA examination, the examiner 
also recorded that the veteran had described his stressors as 
being those of guarding the perimeter of a base and having 
several fire fights.  The examiner added that the veteran had 
been afraid of being attacked and lived in constant fear of 
his life.  Reportedly, he had seen several men killed and 
kill themselves.  

A careful review of the service personnel records shows that 
the veteran served in the Republic of Vietnam from February 
1967 to February 1968 and had a principal duty as a security 
guard and vehicle operator.  His DD Form 214 does not show 
that he had been awarded the Purple Heart, Combat Infantryman 
Badge, or similar combat citation.  It appears that, during 
his service in the Republic of Vietnam, the veteran was 
assigned to the 35th Security Police Squadron at the Phan 
Rang Air Base.  However, the veteran's service duties are not 
shown to have involved more than the ordinary stressful 
environment experienced by all those who served in a combat 
zone.  Hayes v. Brown, 5 Vet.App. 60 (1993).  Accordingly, 
the Board finds that the veteran did not engage in combat 
with the enemy and credible supporting evidence is needed to 
establish the occurrence of claimed stressor events in 
service.  

In a March 1999 letter, the US Armed Services Center for 
Research of Unit Records (USASCRUR) in responding to an RO 
request concerning the veteran's PTSD claim indicated that, 
after extensive research of available historical 
documentation submitted by the 35th Security Police Squadron, 
for the period of November 1966 through March 1968, they were 
unable to document the suicide of an "Airman Watkins."  The 
USASCRUR noted that they further coordinated their research 
with the U.S. Air Force Personnel Casualty Center, but again, 
had been unable to locate documentation concerning the 
alleged suicide of Airman Watkins.  

The USASCRUR enclosed extracts from unit histories submitted 
by the 35th Security Police Squadron for November 1966 
through June 1967.  The extracts provided information 
concerning the unit's mission and enemy activities 
encountered during the period.  

The July 1999 VA examiner, who reviewed these documents, 
stated that they described the kind of events that the 
veteran had claimed as stressors; however, these records 
cannot serve to corroborate any specific stressful event 
since the veteran has not provided specific information 
concerning other stressors to permit the necessary 
verification.  It is pertinent to note in this regard that 
Board had previously remanded the case in order to permit the 
veteran to support his assertions with such specific 
information.  

As the veteran is not established to have had combat with the 
enemy, his lay testimony regarding the claimed stressors 
alone cannot be accepted as conclusive as to their 
occurrence.  38 U.S.C.A. § 1154(b) (West 1991 & Supp. 1999).  
Instead, the record must contain evidence which corroborates 
the veteran's assertion as to the occurrence of the claimed 
stressor.  38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 
3.304(d) (1999); West v. Brown, 7 Vet. App. 70 (1994).  

The Board finds that the claimed stressors have not been 
corroborated in this case.  As noted hereinabove, the 
USASCRUR was unable to verify that dog handler Airman Watkins 
committed suicide in May 1967.  Moreover, the USASCRUR could 
not verify any other specific life-threatening events or 
specific stressful experiences that the veteran suffered 
during his service in Vietnam.  

The Board would emphasize that it is not bound to accept 
either the veteran's uncorroborated account of his stressful 
experiences or the opinion of VA or private health 
professionals who, relying on the history related by the 
veteran, have diagnosed the veteran as having PTSD.  See 
Swann v. Brown, 5 Vet. App. 229, 233 (1993).  

While the current evidentiary record shows that PTSD has been 
diagnosed, the question of whether a specific event reported 
by a veteran as a stressor is valid is a question of fact for 
the Board to decide, involving as it does factors which are 
historical.  Although the health professionals in this case 
apparently has accepted the veteran's own accounts of some 
unspecified experiences during service, VA is not required to 
do the same, charged as it is with the duty to assess the 
credibility and weight to be given to the evidence.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  Except for the veteran's 
uncorroborated statements, there is no evidence to establish 
that he actually experienced any specific stressor event, as 
claimed.  Accordingly, the Board finds that the preponderance 
of the evidence is against the veteran's claim of service 
connection for PTSD.  

To summarize, the Board finds that there is no credible 
evidence supporting the veteran's assertions concerning his 
stressors; thus, the second requisite element for service 
connection for PTSD, as discussed in Cohen v. Brown, and as 
required by 38 C.F.R. § 3.304(f) (1999), has not been met.  



ORDER

Service connection for PTSD is denied.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

